Citation Nr: 0116112	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the 0 percent disability rating assigned for 
service-connected bilateral hearing loss is appropriate.

2.  Whether the 10 percent disability rating assigned for 
service-connected tinnitus is appropriate.

3.  Whether the 0 percent disability rating assigned for 
service-connected post operative left inguinal hernia is 
appropriate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel
REMAND

The appellant served on active duty from November 1975 to 
November 1978.  This appeal arises from a January 1999, 
Department of Veterans Affairs Regional Office (VARO), 
Huntington, West Virginia rating decision, which granted 
entitlement to service connection for bilateral hearing loss 
with assignment of a 0 percent disability rating; service 
connection for tinnitus with assignment of a 10 percent 
disability rating; and service connection for residuals of 
repair of left inguinal hernia with assignment of a 0 percent 
disability rating.

Regarding the appellant's claim for higher disability 
ratings, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, this 
claim is based on the assignment of initial ratings for 
disability following an initial award of service connection.  
In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter the Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, No. 
96-947, slip op. at 8-9; Francisco, 7 Vet. App. at 58.

The issues regarding higher disability ratings have been 
characterized to comply with the recent opinion by the Court 
in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), in which the Court noted the distinction between a 
claim for an increased rating and an original rating claim.  
In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, there is no 
prejudice to the appellant in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Specifically, at his April 2000 video-conference hearing on 
appeal before the undersigned, the appellant reported that he 
had received treatment at the VA medical center.  However, 
these records have not been associated with his claims 
folder.  Under the doctrine of constructive notice set forth 
in Bell v. Derwinski, 2 Vet. App. 611 (1992), non-record 
evidence that was not in the case file but was within the 
Secretary's control (such as VA records), and that predates a 
Board decision and could reasonably have been expected to be 
part of the record, is constructively deemed to have been 
before the Board at the time of its decision.  Bell holds 
that where documents proffered by the appellant are within 
the Secretary's control and could reasonably be expected to 
be a part of the record before the Secretary and the Board, 
"such documents should be a part of the record, and that if 
they are determinative of the claim, then a remand is 
required."  Sims v. West, 11 Vet. App. 237, 239 (1998).

Accordingly, this case is REMANDED for the following:

1.  VARO should request all treatment 
records pertinent to the appellant's 
claim from the VA medical center.  Any 
records so obtained should then be 
associated with the appellant's claims 
folder.  

2.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  VARO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





